Opinion by
Mr. Justice Fell,
The defendant, in consideration of advances made to enable him to carry out a contract with the city of Philadelphia, assigned to the plaintiff all moneys due or that might become due on the contract. Notwithstanding this assignment the defendant brought an action against the city and recovered judgment. The plaintiff procured an injunction restraining the defendant from collecting the judgment until a final decree should be entered in a proceeding in equity between the par*432ties for the settlement of their accounts, with leave to apply to the court for a further order when the suit for an accounting should have been determined. The decree awarding an injunction was affirmed on appeal: Watson v. McManus, 221 Pa. 41. After a final decree had been eptered in the suit for an accounting, directing McManus to pay a sum larger than the amount of the judgment against the city, the court made a further order in this proceeding directing the defendant to mark the judgment to the use of the plaintiff.
The appeal is from this order, and it presents no question that has not been finally settled in favor of the plaintiff. The subject of the controversy was the ownership of the judgment obtained against the city by the defendant, McManus. The court found that all the money due under the judgment belonged to the plaintiff by virtue of the assignment to him, and the order appealed from is supplemental to and gives effect to the decree before entered. The order is affirmed at the cost of the appellant.